Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

         Allowable Subject Matter
Claims 28-32, 38-40 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claim 28, the present invention from the present application discloses a printer for security paper in which “a controller for determining whether printing paper on the feed path is security paper or normal paper, based on sensing values from the security paper sensor, wherein when printing paper is determined as security paper, the controller turns on the switch to connect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation proceeds, and when printing paper is determined as normal paper, the controller turns off the switch to disconnect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation does not proceed” which is allowable in combination with the other claimed limitations. 
As to claim 38, the present invention from the present application discloses an apparatus separately installable in a printer in which “a controller configured to control the switch, based on its judgment, wherein the controller turns on the switch to connect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation proceeds, or the controller turns off the switch to disconnect the KCMY LED head or the laser scanner unit (LSU) to the printer engine controller so that the printing operation does not proceed” which is allowable in combination with the other claimed limitations. 

The closest prior art such as Silverbrook et al. (US P. No. 2010/0165401) and Okumura et al. (US P. No. 2017/0137241), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above, and including an updated electronic text search, fails to anticipate or render the above underlined limitations obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Silverbrook et al. (US P. No. 2010/0165401) discloses a media feed path; a sensor module in the media feed path for sensing a print medium, the data encoding at least a print media identifier, a print medium identifier identifying the print medium; processor for determining the print media identifier from the data; receiving a security identification associated with the print media identifier;



	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Oct. 31, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672